[Cite as State v. York, 2022-Ohio-1626.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 14-21-14

        v.

CHARLES CALVIN YORK,                                     OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2019-CR-0023

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                              Date of Decision: May 16, 2022




APPEARANCES:

        Samuel H. Shamansky for Appellant

        Raymond Kelly Hamilton for Appellee
Case No. 14-21-14


MILLER, J.

       {¶1} Defendant-appellant, Charles York, appeals the May 12, 2021 judgment

of sentence of the Union County Court of Common Pleas. For the reasons that follow,

we affirm in part and reverse in part.

                                    I. Background

       {¶2} This case arises from York’s alleged sexual abuse of two of his step-

nieces, M.J. and B.J., between 2010 and 2018. Sexual abuse perpetrated by York

against a third step-niece, K.A., also has a bearing on this case.

       {¶3} On February 15, 2019, the Union County Grand Jury indicted York on

six counts: Count One of rape in violation of R.C. 2907.02(A)(1)(b), a first-degree

felony, with a sexually violent predator specification pursuant to R.C. 2941.148(A);

Count Two of gross sexual imposition in violation of R.C. 2907.05(A)(4), a third-

degree felony; Count Three of rape in violation of R.C. 2907.02(A)(1)(c), a first-

degree felony, with a sexually violent predator specification pursuant to R.C.

2941.148(A); and Counts Four through Six of gross sexual imposition in violation of

R.C. 2907.05(A)(5), fourth-degree felonies. Counts One through Four were based on

acts allegedly perpetrated by York against M.J. Count Five related to acts allegedly

perpetrated by York against K.A., and Count Six related to acts allegedly perpetrated

by York against B.J. On February 20, 2019, York appeared for arraignment and

pleaded not guilty to the counts and specifications of the indictment.


                                         -2-
Case No. 14-21-14


       {¶4} On December 10, 2019, York filed a motion to sever the counts of the

indictment. York asked that Counts One through Four be tried separately from the

remaining counts of the indictment. He additionally requested that Counts Five and

Six be tried separately from each other. On January 14, 2020, the trial court denied

York’s motion to sever.

       {¶5} On March 22, 2021, the State moved to dismiss Count Five of the

indictment on grounds that Count Five “was satisfied and resolved in Marysville

Municipal Court case number 2016CRB590 by the court’s finding that [York] was

guilty of sexual imposition [against K.A.] in violation of R.C. 2907.06(A)(4), which

resulted in [York] being required to register as a ‘Tier 1 Sex Offender.’” The trial

court granted the State’s motion and dismissed Count Five without prejudice. The

case then proceeded to a jury trial on the remaining counts and specifications of the

indictment.

       {¶6} At trial, M.J., who was 20 years old at the time of her testimony, testified

that she used to live in a trailer with her sisters, B.J. and K.A., her brother, D.J., her

mother, Sheri York (“Sheri”), and her stepfather, Jeff York (“Jeff”). Jeff’s brother,

the appellant York, also lived in the trailer for a period of time. M.J. testified that

York sexually assaulted her a number of times while he was residing with the family.

She testified that York “put his penis into [her] vagina” and touched her “private

parts” including her “breast[s], buttocks, * * * thighs, or that place between [her] legs”


                                          -3-
Case No. 14-21-14


when she was under the age of 13. (Mar. 23, 2021 Tr., Vol. II, at 10). M.J. stated

that York also assaulted her in a similar fashion when she was over the age of 13.

(Mar. 23, 2021 Tr., Vol. II, at 10). M.J. testified that, on each occasion, York

assaulted her inside of the family’s trailer. (Mar. 23, 2021 Tr., Vol. II, at 10).

       {¶7} M.J. went on to describe in detail instances of York’s abuse. M.J.

testified that, when she was younger, she used to sleep on the couch because she did

not have a bed at the time. She stated that York would come into the living room

“saying he wanted to watch television” and sit on the same couch she was sleeping

on. (Mar. 23, 2021 Tr., Vol. II, at 14). M.J. testified that she “would wake up to

[York] rubbing [her] thigh and * * * over a period of time, [she] would start sleeping

on just one cushion of the couch and he would make an excuse to sit in the middle of

the couch.” (Mar. 23, 2021 Tr., Vol. II, at 14). According to M.J., she eventually

“started sleeping on the floor in [her] room to get away” from York. (Mar. 23, 2021

Tr., Vol. II, at 14).

       {¶8} M.J. also testified about alarming or uncomfortable comments York

made to her. She testified that she enjoyed wearing dresses when she was younger,

but that York told her that she “looked really nice in dresses” and that “if [she] wasn’t

his niece, * * * he would try to get with her.” (Mar. 23, 2021 Tr., Vol. II, at 14). She

said that York would call her “sexy,” “whore,” or “worthless.” (Mar. 23, 2021 Tr.,

Vol. II, at 15). M.J. stated that York also threatened to “go after” K.A. if she told


                                          -4-
Case No. 14-21-14


anyone about the abuse. (Mar. 23, 2021 Tr., Vol. II, at 14). Further, M.J. testified

that York said she would “probably end up dead” if she told anyone. (Mar. 23, 2021

Tr., Vol. II, at 26).

       {¶9} In addition to M.J.’s testimony, the State presented a video recording of

statements M.J. made during a March 30, 2018 forensic interview at the Child

Advocacy Center (“CAC”) in Columbus. (State’s Ex. 3). During the interview, M.J.

described incidents of sexual abuse perpetrated by York. M.J. first described an

incident very similar to the one she testified to at trial:

       One day I woke up. Not fully, but I woke up, and [York] was sitting at
       the edge of the couch, rubbing my legs. So from then on I decided to
       curl up a little more so I only took up two cushions instead of three, and
       he just kept moving over and rubbing my legs every single time I woke
       up, until the point that I ended up being able to sleep on one of the
       cushions. And he tried any excuses to sit in the middle of the couch.

She stated that York rubbed her knee and thigh and that he said that he was trying to

comfort her or help her sleep. M.J. said that she asked York to stop but that he did

not listen.

       {¶10} M.J. also described two additional incidents—one when she was

approximately 12 years old and one when she was approximately 15 years old. M.J.

stated that, during the first of these incidents, she went to bed and woke up to York

kissing her on her cheek. She stated that York got on top of her, pulled down his

boxer shorts, and said, “It will be okay.” M.J. said that she felt like she “couldn’t

move any muscles.” M.J. stated that she did not see York’s penis, but that she

                                           -5-
Case No. 14-21-14


believed that his penis penetrated her vagina because his hands were positioned next

to her head like he was “lifting himself up a little” and his hips were aligned with her

hips. She then said that she felt his penis enter her vagina and that she now knows it

was his penis because she has since had consensual sexual intercourse. M.J. stated

that she felt pain in her vagina, that her vagina bled after the incident, and that it later

hurt to urinate.

       {¶11} As to the later incident, M.J. stated that around Christmastime, she

decided to cook a turkey for the family. After preparing the turkey, she laid down on

the couch to rest. M.J. said that she thought she could lie down because York was

absent from the trailer. According to M.J., she was lying on the couch sleeping when

she woke up to York “pulling up his shorts and getting off of [her].” M.J. said that

by York’s “shorts” she meant his boxer shorts. She stated that York was “laying on

top of [her]” and that she woke up because “it was hard to breathe because he was

putting all his weight on [her].” M.J. said that her underwear was pulled down around

her ankles and that she “felt sore down there,” meaning her vagina. She emphasized

that when she awoke, she felt “a lot of pain” in the area of her vagina. M.J. stated that

she was only able to view York’s buttocks “because he turned away from [her].”

       {¶12} B.J., who was 24 years old at the time of her testimony, also testified at

trial. B.J. stated that when she was 15 or 16 years old, she and York were in the

family’s trailer watching television on the couch when York put “his hand on [her]


                                           -6-
Case No. 14-21-14


knee and start[ed] moving it up a little bit” toward her vagina. (Mar. 23, 2021 Tr.,

Vol. II, at 111, 113-114). She stated that she “slapped his hand and told him no.”

(Mar. 23, 2021 Tr., Vol. II, at 111). B.J. testified that York stopped after she slapped

his hand a couple of times and that she then ran to tell Sheri and Jeff about what had

happened. (Mar. 23, 2021 Tr., Vol. II, at 114).

       {¶13} B.J. testified that the very first time York touched her inappropriately

she was staying at the home of one of York’s friends along with York and her siblings.

B.J. stated that York “turned over towards [her] in the bed and put his hand up on

[the] higher side of [her] thigh” and moved toward her vagina. (Mar. 23, 2021 Tr.,

Vol. II, at 112, 117). She testified that she told York “no, stop it” and “rolled away

from him up against the wall.” (Mar. 23, 2021 Tr., Vol. II, at 112). According to

B.J., she also slapped his hand “real hard” and told him that what he was doing was

not right. (Mar. 23, 2021 Tr., Vol. II, at 117). B.J. stated that she was 13 or 14 years

old at the time of this incident. (Mar. 23, 2021 Tr., Vol. II, at 116).

       {¶14} B.J. described a third incident with York as follows:

       [W]e were at [the trailer]. * * * I went to the bedroom to go get my
       bedding and all that to go to sleep in the parents’ room and, as I went
       back there, [York] came to the bedroom and stood in front of the door
       and I went to go to the bed and he came in and trapped me on the bed.
       He sat down, grabbed me, put me on his lap and started rubbing my
       butt. And then I was fighting him and I ran away and was bawling into
       my parents’ room.

(Mar. 23, 2021 Tr., Vol. II, at 112).


                                          -7-
Case No. 14-21-14


       {¶15} Finally, B.J. described an incident where she was playing a card game

in the living room with York. B.J. testified that she was wearing a shorter skirt and

had her legs crossed. She stated that York put his hand between her thighs and began

moving his hand toward her vagina. (Mar. 23, 2021 Tr., Vol. II, at 118). B.J. testified

that, like the other incidents, she slapped York’s hand away and then ran to tell Sheri

and Jeff what had happened. (Mar. 23, 2021 Tr., Vol. II, at 118). Like M.J., B.J.

testified to a number of inappropriate sexual comments made by York, including that

he had been “single for so long” and that he did not “get the affection that he needs.”

(Mar. 23, 2021 Tr., Vol. II, at 119).

       {¶16} Although Count Five of the indictment had been dismissed, the State

also called K.A. to testify regarding her experience with York. K.A., who was 18

years old at the time of trial, testified that on September 22, 2016, when she was 14,

she was with York in the family’s trailer. K.A. and York were watching television,

and K.A. stated that she was wearing “booty shorts”—“really, really short” shorts that

“can show the bottom of your butt.” (Mar. 23, 2021 Tr., Vol. I, at 60-61). K.A. said

she felt uncomfortable because she “could feel [York’s] eyes on her.” (Mar. 23, 2021

Tr., Vol. I, at 59). She said York suggested that she change into a dress because she

“look[ed] good in dresses just as well as [her] sister does.” (Mar. 23, 2021 Tr., Vol.

I, at 59). K.A. testified that she did not want to put on the dress because it was too




                                         -8-
Case No. 14-21-14


revealing. She said she became so uncomfortable that she went into Sheri’s bedroom

to lie in the bed. (Mar. 23, 2021 Tr., Vol. I, at 59-60).

       {¶17} According to K.A., she was lying in bed when York “threw the blanket

off of [her]” and began grabbing her buttocks, kissing her on the cheek and neck, and

rubbing his hands over her thighs. (Mar. 23, 2021 Tr., Vol. I, at 53). K.A. testified

that she pushed York and kicked him in the groin to get him off of her. (Mar. 23,

2021 Tr., Vol. I, at 54, 67). K.A. stated that she was able to get away from York and

that she ran to her maternal grandfather’s house, where she called her cousin. (Mar.

23, 2021 Tr., Vol. I, at 54). Her cousin then came over and called the police. (Mar.

23, 2021 Tr., Vol. I, at 54). In addition, K.A. confirmed that York was known to

make numerous inappropriate comments, including “unsettling” comments about

how pretty M.J. looked in dresses. (Mar. 23, 2021 Tr., Vol. I, at 74-75).

       {¶18} Following K.A.’s testimony, the State introduced a copy of a video

recording of York’s interview with police after he was arrested on September 22,

2016. During the interview, York admitted that he took the blanket off of K.A.,

grabbed her buttocks, and kissed her on her neck and thigh. (State’s Ex. 15). He

seemingly acknowledged that K.A. had struggled to get away from him, and he said

he ultimately let K.A. go when he “realized [he] was in the wrong.” (State’s Ex. 15).

York explained that he “just wasn’t thinking straight,” and he claimed that he was

“seduced” by K.A. He stated that K.A., as well as M.J. and B.J., had been “play[ing]


                                          -9-
Case No. 14-21-14


games” with him by “taunting and teasing” him and “sitting there in their shorts with

their legs up so you can see shit.” (State’s Ex. 15). When asked whether “this [went]

on a lot,” York responded that he had “been lonely for 10 years.” (State’s Ex. 15).

York also told the interviewing officer that he had tried to “teach them and tell them”

to cross their legs and wear less revealing clothing. (State’s Ex. 15). York further

said that he had in the past commented that M.J. looked “nice” and “pretty today” in

her dresses. (State’s Ex. 15).

       {¶19} The State then presented a certified copy of York’s sentencing entry in

Marysville Municipal Court case number 2016CRB590. (State’s Ex. 16). The

sentencing entry reflected that York had pleaded no contest to one count of third-

degree misdemeanor sexual imposition. (State’s Ex. 16). Furthermore, the entry

reflected that York was designated as a Tier I Sex Offender and ordered to have no

contact with K.A. (State’s Ex. 16).

       {¶20} York’s defense centered primarily on discrediting M.J.’s and B.J.’s

testimonies while simultaneously attempting to demonstrate that it was M.J. and

B.J.’s maternal grandfather who actually abused them. Sheri and Jeff both testified

that M.J. and B.J. had a history of misbehavior and dishonesty. Jeff testified that he

was skeptical about M.J.’s and B.J.’s claims because their stories kept changing and

because they were not behaving as though they had been assaulted in the manner they

described. (Mar. 24, 2021 Tr., Vol. I, at 46, 78-80, 87-88). Jeff also testified that B.J.


                                         -10-
Case No. 14-21-14


had previously falsely accused someone of sexual abuse. (Mar. 24, 2021 Tr., Vol. I,

at 88). Sheri in turn testified that B.J.’s account of the abuse perpetrated by York kept

changing, much like her earlier, allegedly false accusation. (Mar. 24, 2021 Tr., Vol.

I, at 108-109, 135). Sheri stated that M.J.’s story had likewise changed over time.

(Mar. 24, 2021 Tr., Vol. I, at 135). She testified that M.J. and B.J. both had a history

of “not being truthful.” (Mar. 24, 2021 Tr., Vol. I, at 128, 130). Sheri stated that she

does not believe that York “sexually touched” M.J. or B.J. (Mar. 24, 2021 Tr., Vol.

I, at 134). Similarly, M.J. and B.J.’s brother, D.J., testified that he did not believe

M.J.’s and B.J.’s allegations, partly because they had a reputation in the family for

being liars. (Mar. 25, 2021 Tr. at 41-42). He also claimed that M.J. and B.J. always

tried to “manipulate” him into doing things for him by “spreading their legs open and

trying to say that [he was] going to do this or [they were] going to tell dad that [he]

did this.” (Mar. 25, 2021 Tr. at 42).

       {¶21} With respect to his claim that the actual abuser was M.J. and B.J.’s

maternal grandfather, York offered the testimony of Courtney Simpson. Simpson

testified that she briefly worked with M.J. at a McDonald’s restaurant. Simpson stated

that during one shift, she encountered M.J. in the crew room, where M.J. disclosed

that “her mom forced her to take and lie on [York] and say that [York] molested her

and sexually messed with her.” (Mar. 25, 2021 Tr. at 8). She testified that M.J. then

said that York “didn’t do it and it was her grandfather that did it.” (Mar. 25, 2021 Tr.


                                         -11-
Case No. 14-21-14


at 8). In addition to Simpson, Jeff testified that M.J. and B.J. had previously alleged

to him and to others that their grandfather abused them and that he believed these

claims because Sheri had disclosed to him that she had been abused by her father.

(Mar. 24, 2021 Tr., Vol. I, at 80-82, 87-89). Sheri stated that she had been abused by

her father, and she further testified that she was under the impression that M.J. had

actually told York that she was being abused by her grandfather. (Mar. 24, 2021 Tr.,

Vol. I, at 125-26, 131).

       {¶22} For their part, M.J. and B.J. repeatedly denied that they had been abused

by their grandfather. They insisted that it was York who abused them. Furthermore,

M.J. and B.J. testified that it was Sheri and Jeff, not them, who were being untruthful.

Finally, M.J. flatly rejected Simpson’s story and urged that Simpson was lying.

       {¶23} On March 25, 2021, the jury found York guilty of Counts One through

Four and Count Six. York waived his right to a jury for determination of the sexually

violent predator specifications associated with Counts One and Three. The trial court

later held a hearing on the specifications, after which the trial court concluded that “it

could not find beyond a reasonable doubt that [York] was likely to commit future

sexually violent crimes.”

       {¶24} The case then proceeded to sentencing. At the May 12, 2021 sentencing

hearing, the trial court sentenced York to 10 years to life in prison for Count One, 36

months in prison for Count Two, 8 years in prison for Count Three, 15 months in


                                         -12-
Case No. 14-21-14


prison for Count Four, and 15 months in prison for Count Six. The trial court ordered

that the sentences be served consecutively for an aggregate sentence of 23.5 years to

life in prison. Furthermore, York was classified as a Tier III sex offender. The trial

court filed its judgment entry of sentence on May 12, 2021.

                             II. Assignments of Error

       {¶25} On June 11, 2021, York timely filed a notice of appeal. He raises the

following six assignments of error for our review:

       1. Appellant’s convictions for Gross Sexual Imposition as to
       Counts Four and Six are void as a matter of law for lack of subject
       matter jurisdiction.

       2. Appellant was convicted in the absence of evidence sufficient
       to support findings of guilty as to Counts Three, Four and Six, in
       violation of his right to due process as guaranteed by the Fifth and
       Fourteenth Amendments to the United States Constitution and
       comparable provisions of the Ohio Constitution.

       3. Appellant’s convictions were against the manifest weight of
       the evidence in violation of his right to due process as guaranteed
       by the Fifth and Fourteenth Amendments to the United States
       Constitution and comparable provisions of the Ohio Constitution.

       4. The trial court erred by allowing a joint trial of all offenses set
       forth in the Indictment despite a significant risk of confusing the
       jury in violation of his rights as guaranteed by the Fifth and Sixth
       Amendments to the United States Constitution and comparable
       provisions of the Ohio Constitution.

       5. The trial court erred by allowing the State to elicit “other acts”
       evidence that was not admissible for any permissible purpose under
       Evid.R. 404(B) and which was affirmatively utilized by the State to
       prove Appellant’s action in conformity therewith.


                                        -13-
Case No. 14-21-14


       6. Trial counsel’s failure to seek dismissal of Counts Four and
       Six and repeated failure to object to irrelevant, inadmissible, and
       highly prejudicial testimony constituted ineffective assistance of
       counsel and violated Appellant’s rights as guaranteed by the Sixth
       Amendment to the United States Constitution and comparable
       provisions of the Ohio Constitution.

For ease of discussion, we elect to address the assignments of error out of the order

they were presented.

                                   III. Discussion

A. Fourth Assignment of Error: Did the trial court commit plain error by
allowing all of the counts to be tried in a single trial?

       {¶26} In his fourth assignment of error, York argues that the trial court

committed plain error by allowing Counts One through Four of the indictment, which

related to the offenses allegedly committed by York against M.J., to be tried alongside

Count Six of the indictment, which related to the offense allegedly committed by York

against B.J. York notes that “each of the alleged offenses involved one of two sisters

who alleged that [he] engaged in similar sexually inappropriate behavior in the same

residence during a similar period of time.” York argues that he was prejudiced by the

joinder of these offenses for trial because the jury was permitted to “compare these

numerous and substantial similarities and form inferences based on [his] perceived

propensity, rather than separate and independent proof.”




                                        -14-
Case No. 14-21-14


i. Standard of Review

       {¶27} “Joinder is liberally permitted to conserve judicial resources, reduce the

chance of incongruous results in successive trials, and diminish inconvenience to the

witnesses.” State v. Schaim, 65 Ohio St.3d 51, 58 (1992). However, even where

joinder is otherwise proper under Crim.R. 8(A), “[i]f it appears that a defendant or the

state is prejudiced by a joinder of offenses or of defendants in an indictment, * * * the

court shall order an election or separate trial of counts, grant a severance of

defendants, or provide such other relief as justice requires.” Crim.R. 14.

       {¶28} “Generally, we review a trial court’s decision on a motion to sever under

Crim.R. 14 for an abuse of discretion.” State v. Lester, 3d Dist. Union Nos. 14-18-21

and 14-18-22, 2020-Ohio-2988, ¶ 31. However, in this case, because York did not

renew his Crim.R. 14 motion for severance at the close of the State’s case or at the

close of all evidence, our review is limited to whether the trial court committed plain

error. Id. at ¶ 32.

       {¶29} To reverse a criminal conviction on the basis of plain error, the trial

court must have deviated from a legal rule, the error must have been an obvious defect

in the proceeding, and the error must have affected a substantial right. State v. Barnes,

94 Ohio St.3d 21, 27 (2002). Under the plain-error standard, the appellant must

demonstrate that the outcome of his trial would clearly have been different but for the

trial court’s errors. State v. Waddell, 75 Ohio St.3d 163, 166 (1996), citing State v.


                                         -15-
Case No. 14-21-14


Moreland, 50 Ohio St.3d 58 (1990). We recognize plain error “‘with the utmost

caution, under exceptional circumstances and only to prevent a manifest miscarriage

of justice.’” State v. Landrum, 53 Ohio St.3d 107, 111 (1990), quoting State v. Long,

53 Ohio St.2d 91 (1978), paragraph three of the syllabus.

ii. The trial court did not commit plain error by conducting a single trial.

       {¶30} York does not dispute that Counts One, Two, Three, Four, and Six

satisfy the requirements for joinder under Crim.R. 8(A). Instead, York maintains that

regardless of whether the initial joinder of the offenses was permissible, the combined

trial of the offenses was unduly prejudicial.

       {¶31} To obtain severance pursuant to Crim.R. 14, the accused bears “the

burden of affirmatively showing that his rights were prejudiced; he must furnish the

trial court with sufficient information so that it can weigh the considerations favoring

joinder against the defendant’s right to a fair trial[.]” State v. Torres, 66 Ohio St.2d

340 (1981), syllabus. However, the State can refute a defendant’s claim of prejudicial

joinder by demonstrating either of the following: (1) that the evidence to be

introduced relative to one offense would be admissible in the trial on the other,

severed offense, pursuant to Evid.R. 404(B) (the “other-acts” test); or (2) that,

regardless of the admissibility of such evidence, the evidence relating to each charge

is simple and direct (the “joinder test”). State v. Powell, 8th Dist. Cuyahoga No.

107276, 2019-Ohio-4345, ¶ 74. Importantly, the two tests are disjunctive—the


                                        -16-
Case No. 14-21-14


satisfaction of one negates an accused’s claim of prejudice without consideration of

the other. State v. Truss, 10th Dist. Franklin No. 18AP-147, 2019-Ohio-3579, ¶ 17.

Thus, “[i]f the state can meet the joinder test, it need not meet the stricter ‘other acts’

test.” State v. Johnson, 88 Ohio St.3d 95, 109 (2000).

       {¶32} Generally, “[e]vidence meets the simple-and-direct standard [of the

joinder test] if it is straightforward and uncomplicated enough that the jury can

segregate the proof required for each offense.” State v. Parham, 10th Dist. Franklin

No. 16AP-826, 2019-Ohio-358, ¶ 27, citing State v. Clinton, 153 Ohio St.3d 422,

2017-Ohio-9423, ¶ 52. “Ohio appellate courts routinely find no prejudicial joinder

where the evidence is presented in an orderly fashion as to the separate offenses or

victims without significant overlap or conflation of proof.” State v. Lewis, 6th Dist.

Lucas Nos. L-09-1224 and L-09-1225, 2010-Ohio-4202, ¶ 33.

       {¶33} Here, M.J. and B.J. are sisters who were allegedly assaulted by York at

the same location during roughly the same time period. Thus, insofar as the State

sought to provide background information and contextualize York’s alleged abuse,

there was necessarily some evidentiary overlap. Nevertheless, M.J. was the only

witness to the abuse allegedly perpetrated against her by York. Likewise, B.J. was

the only witness to the crime allegedly perpetrated against her. When M.J. testified

about what York had allegedly done to her and the State introduced M.J.’s other

statements, specifically the CAC video recording, there was no risk that the jury


                                          -17-
Case No. 14-21-14


would misunderstand M.J.’s account and conclude that she was describing anything

other than the acts York perpetrated against her. The same is true of B.J.’s testimony.

Therefore, the evidence was sufficiently straightforward and uncomplicated that the

jury could readily segregate the proof required for each offense. Indeed, in sexual-

assault cases with allegations similar to those in this case, courts have determined that

the evidence of each case was separate and distinct. See State v. Addison, 12th Dist.

Clermont Nos. CA2019-07-058 and CA2019-07-059, 2020-Ohio-3500, ¶ 53; State v.

Woodruff, 1st Dist. Hamilton Nos. C-140256 and C-140257, 2015-Ohio-2422, ¶ 15.

       {¶34} Furthermore, there is no indication in the record that York would have

pursued a different defense against the charges had they been tried separately. See

State v. Ashcraft, 12th Dist. Butler No. CA2008-12-305, 2009-Ohio-5281, ¶ 25. At

trial, York defended against the charges by suggesting that M.J. and B.J. had either

misidentified their assailant or outright fabricated their allegations of abuse.

However, there is nothing in the record suggesting that York was forced to pursue

this defense because the charges against him were tried together or that some other

defense was made unavailable to him by reason of the joint trial.

       {¶35} Finally, after the close of evidence, the trial court instructed the jury as

follows: “The charges set forth in each count in the indictment constitute a separate

and distinct matter. You will consider each count and the evidence applicable to each

count separately, and you must state your findings as to each count uninfluenced by


                                         -18-
Case No. 14-21-14


your verdict as to any other count.” “Courts have held that any prejudice that results

from the joinder of offenses is minimized when a trial court cautions a jury before

deliberations to consider each count, and the evidence applicable to each count

separately, and to state its findings as to each count uninfluenced by its verdict on any

other counts.” State v. Freeland, 4th Dist. Ross No. 12CA3352, 2015-Ohio-3410, ¶

16. For all of these reasons, we conclude that the trial court did not commit plain

error by allowing these charges to be tried together.

       {¶36} York’s fourth assignment of error is overruled.

B. Fifth Assignment of Error: Did the trial court err by allowing the State to
introduce inadmissible “other-acts” evidence in violation of Evid.R. 404(B)?

       {¶37} In his fifth assignment of error, York argues that the trial court erred by

allowing the State to introduce certain “other-acts” evidence at trial. York focuses on

three items of supposedly inadmissible other-acts evidence: (1) evidence “concerning

his sexual offenses against K.A.”; (2) testimony regarding “alleged drug use and drug

sales”; and (3) testimony about “a purported suicide attempt.”

i. Applicable Law & Standard of Review

       {¶38} “Evid.R. 404(B) categorically prohibits evidence of a defendant’s other

acts when its only value is to show that the defendant has the character or propensity

to commit a crime.” State v. Smith, 162 Ohio St.3d 353, 2020-Ohio-4441, ¶ 36.

“[E]vidence which tends to show that the accused has committed other crimes or acts

independent of the crime for which he stands trial is not admissible to prove a

                                         -19-
Case No. 14-21-14


defendant’s character or that the defendant acted in conformity therewith.” State v.

Hawthorne, 7th Dist. Columbiana No. 04 CO 56, 2005-Ohio-6779, ¶ 24. “However,

under Evid.R. 404(B), ‘the admission of “other acts” extrinsic to the charged offense’

is permissible in certain circumstances.” State v. Bortree, 3d Dist. Logan No. 8-20-

67, 2021-Ohio-2873, ¶ 44, quoting Lester, 2020-Ohio-2988, at ¶ 43.

       {¶39} When determining whether other-acts evidence is admissible, courts

engage in a three-step analysis. See State v. Williams, 134 Ohio St.3d 521, 2012-

Ohio-5695, ¶ 19-24. First, the court “consider[s] whether the other acts evidence is

relevant to making any fact that is of consequence to the determination of the action

more or less probable than it would be without the evidence.” Id. at ¶ 20, citing

Evid.R. 401. “The threshold question is whether the evidence is relevant.” Smith at

¶ 37. However,

       the problem with other-acts evidence is rarely that it is irrelevant; often,
       it is too relevant. In the Evid.R. 404(B) context, the relevance
       examination asks whether the proffered evidence is relevant to the
       particular purpose for which it is offered, as well as whether it is
       relevant to an issue that is actually in dispute.

(Citations omitted.) Id.; see State v. Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440,

¶ 26 (“[T]he inquiry is not whether the other-acts evidence is relevant to the ultimate

determination of guilt. Rather, the court must evaluate whether the evidence is

relevant to the particular purpose for which it is offered.”) (Emphasis sic.). “Thus,




                                         -20-
Case No. 14-21-14


courts should begin by evaluating whether the evidence is relevant to a non-character-

based issue that is material to the case.” Smith at ¶ 38.

       {¶40} In the second step, the court “consider[s] whether evidence of the other

crimes, wrongs, or acts is presented to prove the character of the accused in order to

show activity in conformity therewith or whether the other acts evidence is presented

for a legitimate purpose, such as those stated in Evid.R. 404(B).” Williams at ¶ 20.

Under Evid.R. 404(B), other-acts evidence may be admissible to establish “proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.” Evid.R. 404(B)’s list of permissible uses for other-acts evidence

is nonexhaustive. Hartman at ¶ 26. The key to the admissibility of other-acts

evidence under Evid.R. 404(B) is that “the evidence must prove something other than

the defendant’s disposition to commit certain acts.” Id. at ¶ 22.

       {¶41} In the third and final step, the court “consider[s] whether the probative

value of the other acts evidence is substantially outweighed by the danger of unfair

prejudice.” Williams at ¶ 20, citing Evid.R. 403. “As the importance of the factual

dispute for which the evidence is offered to the resolution of the case increases, the

probative value of the evidence also increases and the risk of unfair prejudice

decreases.” (Emphasis sic.) Hartman at ¶ 31.

       {¶42} The first two steps of the foregoing analysis “present questions of law

and are subject to a de novo standard of review on appeal.” Bortree, 2021-Ohio-2873,


                                         -21-
Case No. 14-21-14


at ¶ 46. However, the “third step ‘constitutes a judgment call which we review for

abuse of discretion.’” Id. at ¶ 48, quoting State v. McDaniel, 1st Dist. Hamilton No.

C-190476, 2021-Ohio-724, ¶ 17. An abuse of discretion is more than a mere error in

judgment; it suggests that a decision is unreasonable, arbitrary, or unconscionable.

State v. Adams, 62 Ohio St.2d 151, 157-158 (1980).

       {¶43} Finally, we note that York did not object to the admission of all of the

other-acts evidence that is the subject of this assignment of error. With respect to the

evidence to which York did not object, we are limited to plain-error review. State v.

Wendel, 3d Dist. Union No. 14-16-08, 2016-Ohio-7915, ¶ 23.

ii. The trial court did not err by allowing the State to introduce other-acts
evidence.

       {¶44} York contends that three different categories of impermissible other-acts

evidence were improperly admitted as evidence at his trial. We address each category

in turn.

a. The evidence regarding York’s offense against K.A. was properly admitted to
rebut York’s claims of innocent intent.

       {¶45} Evidence of York’s prior offense against K.A. was introduced at trial

primarily through three channels: (1) K.A.’s testimony, (2) the video recording of

York’s interrogation, and (3) the certified copy of York’s sentencing entry in

Marysville Municipal Court case number 2016CRB590. In its pre-trial notice of

intent to use Evid.R. 404(B) evidence, the State indicated that this evidence would be


                                        -22-
Case No. 14-21-14


relevant to demonstrating “absence of mistake or accident,” as well as the “signature

marks of [York’s] motive, opportunity, identity, intent and plan” and his “modus

operandi.” Similarly, in its appellate brief, the State maintains that the trial court did

not err by admitting this evidence because it “create[d] probative evidentiary value

related to the specific provisions of Evidence Rule 404(B) associated with * * *

opportunity, identity, intent and plan.” The State also asserts that this evidence

“provided probative signature marks of [York’s] motive—sexual gratification.”

While we have our doubts whether the evidence of York’s prior offense against K.A.

was admissible for all of these purposes, the State identified at least one permissible

purpose for this evidence.

       {¶46} As mentioned above, York’s defense was premised mainly on

discrediting M.J. and B.J. and shifting blame for their abuse onto their maternal

grandfather. However, in at least one instance, York attempted to inject the possibility

of an innocent explanation for some of his alleged conduct. While cross-examining

B.J., York’s trial counsel inquired whether B.J. was incorrectly recalling one of the

incidents with York and whether she had in fact told Jeff that York “just pulled the

covers off of [her].” (Mar. 23, 2021 Tr., Vol. I, at 141). B.J. responded that “no, [she]

did not tell Jeff anything about telling that [York] didn’t do it.” (Mar. 23, 2021 Tr.,

Vol. I, at 141).




                                         -23-
Case No. 14-21-14


        {¶47} York’s trial counsel resumed this line of inquiry while cross-examining

Jeff:

        [York’s Counsel]:   Okay, there was a specific instance with [B.J.]
                            where she came, I believe --

        [Jeff]:             Into my room.

        [York’s Counsel]:   -- into your bedroom when Sheri was there, also.
                            Correct?

        [Jeff]:             Yes.

        [York’s Counsel]:   And she indicated that something had happened.
                            Correct?

        [Jeff]:             Yeah, that [York] pulled the covers off of her and
                            touched her leg when he ripped them back asking
                            where his cigarettes was at [sic].

        [York’s Counsel]:   Did she say anything else had happened?

        [Jeff]:             No, she said that it made her feel uncomfortable
                            that he was in the room and that’s why I got mad
                            because he was in the room and I didn’t think it
                            was right of him being in the room while she was
                            asleep. * * *

        [York’s Counsel]:   So, you did believe that he may have pulled the
                            covers off?

        [Jeff]:             Yeah.

        [York’s Counsel]:   And in the process, actually, touched her leg at
                            some point?

        [Jeff]:             Yep.

        [York’s Counsel]:   In a sexual manner?

                                        -24-
Case No. 14-21-14



       [Jeff]:              No, just trying to get the covers off from what she
                            told me because I was starting to get pissed and
                            when I start getting mad, she’s like he didn’t do
                            nothing [sic]. He just scared me. I was like, well,
                            you need to disclose this before you get me up out
                            of bed out of a dead sleep.

(Mar. 24, 2021 Tr., Vol. I, at 76-78). Sheri similarly testified on cross-examination

that B.J. “just said that [York] pulled the blanket off of her” and that he “touched her

leg or something when he pulled the cover off of her.” (Mar. 24, 2021 Tr., Vol. I, at

127-128).

       {¶48} Finally, during closing statements, York’s trial counsel specifically

emphasized this alternative version of this incident between B.J. and York:

       I’m going to talk to you next about [B.J.]. The testimony that you heard
       about [B.J.] is that she indicated that there were three separate events
       that occurred with [York]. She also testified that she didn’t tell anybody
       until the final event. I believe she was fifteen or sixteen. And the
       testimony there was that she ran to her mother and stepfather’s
       bedroom. But you also heard testimony that the reason why [York] had
       chased her was that she had stolen some cigarettes. She had them in the
       bed. And what [B.J.] indicated was, and Sheri and Jeff both
       corroborated, was that the actual acts were that [York] had pulled the
       covers off trying to get the cigarettes from [B.J.]. That’s when she took
       off. And [B.J.] said, he may have touched me on the leg. She never
       said he did anything sexual in nature at that point. * * * There is no
       evidence whatsoever that any of [the incidents] happened, except on the
       last event where it’s been set forth that * * * York was in her room,
       pulled off the covers. You heard the explanation. He was trying to get
       his cigarettes back, which she had stolen. And then when she ran to her
       room, she made the utterance that he had pulled the covers off. And she
       admitted that, well, maybe he touched my leg. Nothing of any sexual
       nature at that point. You heard both Sheri and Jeff testify that they
       didn’t believe that [York] had done anything of a sexual nature to [B.J.].

                                        -25-
Case No. 14-21-14



(Mar. 25, 2021 Tr. at 100-101).

       {¶49} Through cross-examination and his argumentation during closing

statements, York placed his intent at issue. That is, York effectively conceded that

he might have touched B.J.’s leg during one of the several incidents B.J. described

during her testimony, but he claimed that such touching was, at most, incidental to his

pulling off the covers. Thus, a material issue at trial was whether York had in fact

touched B.J. during this particular incident, and if so, whether the touching was done

for the purpose of sexual gratification as required to prove gross sexual imposition.

       {¶50} To be probative of intent, rather than the defendant’s propensity to

commit similar crimes, the other-acts evidence “must be sufficiently similar to the

crime charged.” Smith, 162 Ohio St.3d 353, 2020-Ohio-4441, at ¶ 45. “[T]he

question is whether, ‘under the circumstances, the detailed facts of the charged

[offense] and [the other acts] strongly suggest that an innocent explanation is

implausible.’” (Emphasis sic.) Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, at ¶

58, quoting Leonard, The New Wigmore: Evidence of Other Misconduct and Similar

Events, Section 7.5.2 (2d Ed.2019). “[T]he other-acts evidence ‘must be so related to

the crime charged in time or circumstances that evidence of the other acts is

significantly useful in showing the defendant’s intent in connection with the crime

charged.’” Id., quoting 1 Wharton’s Criminal Evidence, Section 4:31 (15th Ed.2019).



                                        -26-
Case No. 14-21-14


       {¶51} Here, the State’s evidence of York’s prior offense against K.A. satisfies

the first two steps of the other-acts evidence analysis because (1) York’s intent in

touching B.J. was both in dispute and material to the outcome of the case; (2) the

other-acts evidence was relevant to determining whether York’s intent was malicious

or whether it was benign; and (3) the evidence was presented for a legitimate purpose

under Evid.R. 404(B), rather than to prove York’s character and propensity to commit

sexual crimes. The incident described by K.A. in her testimony—the details of which

were confirmed by York’s own statements during his interview with police and by his

subsequent no-contest plea—bears a substantial resemblance to one of the incidents

described by B.J. during her testimony. In both incidents, York cornered one of his

step-nieces in a bedroom in the family trailer. The girls were similarly aged at the

time of each incident. Furthermore, K.A. and B.J. were both attacked by York while

they were in bed, York touched both of them on their buttocks, and in both instances,

K.A. and B.J. had to fight to escape from York. The incident with K.A. was even

similar to York’s own version of the encounter with B.J. insofar as they both involved

York tearing a blanket away from one of his step-nieces. In sum, the detailed facts of

York’s attacks on both K.A. and B.J., including his relationship to K.A. and B.J., their

ages, the location and environment in which the abuse occurred, and the manner of

the abuse, were sufficiently similar to suggest that an innocent explanation is




                                        -27-
Case No. 14-21-14


implausible. See Smith at ¶ 49. The State’s evidence of York’s prior offense against

K.A. makes it more likely that York touched B.J.’s body with sexual intent.

       {¶52} With respect to step three, it does not appear from the record that the

trial court explicitly stated its findings regarding its application of Evid.R. 403(A)’s

balancing test. However, the Supreme Court of Ohio has stated that “Evid.R. 403(A)

establishes a standard but does not require a trial court to explicitly state in its

judgment entry that the probative value of the ‘other acts’ evidence outweighs its

prejudicial impact.” State v. Bey, 85 Ohio St.3d 487, 489 (1999). “Absent a

demonstration in the record that the trial court did not do so, it is presumed that a trial

court has followed and applied Evid.R. 403 in the admission or exclusion of

evidence.” State v. McCown, 10th Dist. Franklin No. 06AP-153, 2006-Ohio-6040, ¶

21. Because there is no indication in the record that the trial court did not follow and

apply Evid.R. 403, we presume that it did.

       {¶53} Presuming that the trial court found that the probative value of the

State’s evidence of York’s prior offense against K.A. was not substantially

outweighed by the danger of unfair prejudice, we conclude that the trial court did not

abuse its discretion. To resolve this case, it was critically important to determine what

York intended when he touched B.J. The probative value of the other-acts evidence

being fairly high in this case, the risk of unfair prejudice decreased by a proportional

amount. See Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, at ¶ 31. Furthermore,


                                          -28-
Case No. 14-21-14


the danger of undue prejudice was mitigated at least somewhat by the trial court’s

admonishments to the jury throughout trial that it could not consider the State’s other-

acts evidence as proof of York’s character or propensity to commit crimes. See

Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, at ¶ 24; Wendel, 2016-Ohio-7915, at

¶ 24, 27-28. Although the trial court’s final instruction to the jury, in which it listed

all of the enumerated purposes in Evid.R. 404(B) for which other-acts evidence can

be considered, may have been of limited value to the jury, we cannot say that it

amplified the risk of unfair prejudice. See Hartman at ¶ 68-72; Smith, 162 Ohio St.3d

353, 2020-Ohio-4441, at ¶ 51. Accordingly, we conclude that the trial court did not

err by allowing the State to introduce the evidence of York’s prior offense against

K.A.

b. The trial court did not commit plain error by allowing the State to elicit
testimony about York’s alleged drug use, drug sales, and suicide attempt.

       {¶54} York also argues that the trial court erred by allowing the State to

introduce testimony about his alleged drug use, drug sales, and suicide attempt. York

did not object to this testimony at trial, so we review for plain error.

       {¶55} At trial, a number of the State’s witnesses testified about drug use in the

family trailer. B.J. testified that York, Sheri, and Jeff used drugs, including crack

cocaine, marijuana, and prescription drugs, together in the trailer. (Mar. 23, 2021 Tr.,

Vol. I, at 130). She testified that York was the one who procured most of the drugs

for Sheri, that Sheri was dependent on York for her drugs, and that Sheri had little

                                         -29-
Case No. 14-21-14


history with drugs before meeting York and Jeff. (Mar. 23, 2021 Tr., Vol. I, at 145-

147). M.J. similarly stated that there was drug use inside of the trailer and that York

would obtain crack cocaine. (Mar. 23, 2021 Tr., Vol. II, at 29). M.J. testified that

York had significant influence over Sheri, in part because “[h]e was the one selling

her drugs.” (Mar. 23, 2021 Tr., Vol. II, at 51). K.A. also testified that York obtained

drugs for Sheri and Jeff. (Mar. 23, 2021 Tr., Vol. I, at 95). For their part, Sheri and

Jeff admitted that they, as well as York, had used drugs. Sheri conceded that, for a

period of time, York obtained crack cocaine for her. (Mar. 24, 2021 Tr., Vol. I, at

117-118).

       {¶56} In this case, proof of York’s alleged involvement in selling and using

drugs was essential to understand the circumstances surrounding York’s alleged

abuse. For example, the drug abuse in the home provided the jury with a full

understanding of how the crimes could be perpetrated against the girls and explained

why the abuse went on for as long as it did. It was the State’s position that the years-

long abuse of M.J. and B.J. was possible because York was supplying Sheri and Jeff

with drugs. That is, the State asserted that Sheri and Jeff knowingly turned a blind

eye to York’s abuse because intervening would have risked disrupting access to their

supply of drugs. According to the State, York exploited this situation to his advantage

to continue assaulting M.J. and B.J.




                                        -30-
Case No. 14-21-14


       {¶57} Evid.R. 404(B) “does not bar evidence which is intrinsic to the crime

being tried.” State v. Ash, 7th Dist. Monroe No. 16 MO 0002, 2018-Ohio-1139, ¶ 60.

“So-called ‘other acts’ are admissible if ‘they are so blended or connected with the

one on trial as that proof of one incidentally involves the other; or explains the

circumstances thereof; or tends logically to prove any element of the crime charged.’”

Id., quoting State v. Roe, 41 Ohio St.3d 18, 23-24 (1989). “Consequently, a court can

admit evidence of other acts which form the immediate background of and which are

inextricably related to an act which forms the foundation of the charged offense.” Id.

       {¶58} Here, evidence of York’s potential involvement in selling and using

drugs in the family trailer was “inextricably related” to the charged offenses in that

this evidence explained the circumstances of M.J.’s and B.J.’s abuse. Consequently,

it was not error, let alone plain error, for the trial court to allow the State to introduce

this evidence.

       {¶59} Finally, with respect to the various allusions to York’s purported suicide

attempt, we do not find that the trial court plainly erred by allowing this testimony.

York’s supposed suicide attempt was referenced briefly only a handful of times

throughout trial. Even assuming that it was error for the trial court to allow testimony

on this topic, York has failed to demonstrate how the outcome of his trial would have

been different had these scattered references been placed beyond the jury’s




                                          -31-
Case No. 14-21-14


consideration. In light of the significant testimony and other evidence against York,

we cannot conclude that York was prejudiced.

       {¶60} York’s fifth assignment of error is overruled.

C. Second Assignment of Error: Are York’s convictions on Counts Three, Four,
and Six supported by sufficient evidence?

       {¶61} In his second assignment of error, York argues that insufficient evidence

supports his convictions on Count Three (rape of M.J. in violation of R.C.

2907.02(A)(1)(c)), Count Four (gross sexual imposition against M.J. in violation of

R.C. 2907.05(A)(5)), and Count Six (gross sexual imposition against B.J. in violation

of R.C. 2907.05(A)(5)). Specifically, York maintains that the State failed to prove

that M.J. and B.J. were substantially impaired by a mental or physical condition or

advanced age at the time he allegedly assaulted them.

i. Standard of Review

       {¶62} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial

to determine whether such evidence, if believed, would convince the average mind of

the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259

(1991), paragraph two of the syllabus, superseded by state constitutional amendment

on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Consequently, “[t]he

relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

                                        -32-
Case No. 14-21-14


crime proven beyond a reasonable doubt.” Id. “In deciding if the evidence was

sufficient, we neither resolve evidentiary conflicts nor assess the credibility of

witnesses, as both are functions reserved for the trier of fact.” State v. Jones, 1st Dist.

Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33.

ii. York’s Offenses

       {¶63} York was convicted of violating R.C. 2907.02, which defines the

offense of rape, and R.C. 2907.05, which defines the offense of gross sexual

imposition. As relevant to Count Three of the indictment, R.C. 2907.02 provides:

       (A)(1) No person shall engage in sexual conduct with another who is
       not the spouse of the offender or who is the spouse of the offender but
       is living separate and apart from the offender, when any of the following
       applies:

       ***

       (c) The other person’s ability to resist or consent is substantially
       impaired because of a mental or physical condition or because of
       advanced age, and the offender knows or has reasonable cause to
       believe that the other person’s ability to resist or consent is substantially
       impaired because of a mental or physical condition or because of
       advanced age.

R.C. 2907.02(A)(1)(c).

       {¶64} R.C. 2907.05 relates to Counts Four and Six and provides, in relevant

part, as follows:

       (A) No person shall have sexual contact with another, not the spouse
       of the offender; cause another, not the spouse of the offender, to have
       sexual contact with the offender; or cause two or more other persons to
       have sexual contact when any of the following applies:

                                          -33-
Case No. 14-21-14



       ***

       (5) The ability of the other person to resist or consent or the ability of
       one of the other persons to resist or consent is substantially impaired
       because of a mental or physical condition or because of advanced age,
       and the offender knows or has reasonable cause to believe that the
       ability to resist or consent of the other person or of one of the other
       persons is substantially impaired because of a mental or physical
       condition or because of advanced age.

R.C. 2907.05(A)(5).

       {¶65} R.C. 2907.02(A)(1)(c) and 2907.05(A)(5) each require a showing that,

at the time of the offense, the victim’s ability to resist or consent was substantially

impaired because of a mental or physical condition or because of advanced age. “The

phrase ‘substantially impaired’ is not defined by the Ohio Revised Code.” State v.

Jones, 12th Dist. Warren No. CA2021-04-038, 2021-Ohio-4117, ¶ 48.                   “[T]he

Supreme Court of Ohio has found that ‘substantial impairment’ can be established

‘by demonstrating a present reduction, diminution or decrease in the victim’s ability,

either to appraise the nature of his conduct or to control his conduct.’” In re T.N., 3d

Dist. Marion No. 9-15-36, 2016-Ohio-5774, ¶ 56, quoting State v. Zeh, 31 Ohio St.3d

99, 103-104 (1987). “[A] determination of substantial impairment is made ‘on a case-

by-case basis, providing great deference to the fact finder.’” Id., quoting State v.

Brown, 3d Dist. Marion No. 9-09-15, 2009-Ohio-5428, ¶ 22.

       {¶66} As is clear from their language, R.C. 2907.02(A)(1)(c) and

2907.05(A)(5) require more than a bare showing that the victim’s ability to resist or

                                        -34-
Case No. 14-21-14


consent was substantially impaired. Rather, these statutes require proof that the

substantial impairment was caused by a “mental or physical condition” or “advanced

age.” See State v. Horn, 159 Ohio St.3d 539, 2020-Ohio-960, ¶ 11. “The General

Assembly * * * has not defined ‘mental or physical condition.’” Id. at ¶ 10. However,

while the Supreme Court of Ohio similarly has not prescribed an exact definition for

the phrase, it has defined “condition” as meaning “‘[a] state resulting from a physical

or mental illness’” or “‘a usually defective state of health’ or a prerequisite or

restricting factor.” Id. at ¶ 10, 12, quoting Shorter Oxford English Dictionary 483

(6th Ed.2007) and Merriam-Webster’s Collegiate Dictionary 259 (11th Ed.2020).

And although the phrase “advanced age” is not defined in R.C. 2907.02 or 2907.05,

given the context, it should be given its ordinary meaning—“elderliness,” “agedness,”

or “old age.” See The American Heritage Dictionary 81 (2d Ed.1982) (defining

“advanced” as “very old”); Of advanced age/years, https://www.merriam-

webster.com/dictionary/of%20advanced%20age%2Fyears (accessed Mar. 28, 2022)

(defining the idiom “of advanced age” as “having lived for many years: old”).




                                        -35-
Case No. 14-21-14


iii. The Indictment & the State’s Theory of the Case

         {¶67} York’s sufficiency-of-the-evidence argument concerns only his

convictions for Counts Three, Four, and Six. Therefore, we need only consider the

indictment and the State’s theory of the case as they relate to these three crimes.1

         {¶68} Counts Four and Six of the indictment charged York with gross sexual

imposition in violation of R.C. 2907.05(A)(5). However, contrary to the wording of

the statute, Counts Four and Six did not allege that M.J.’s and B.J.’s abilities to resist

or consent were substantially impaired because of “a mental or physical condition or

because of advanced age,” of which York was aware. Instead, the State alleged the

ability of the girls to resist or consent was substantially impaired because of

something the State labeled as “age of youth.”

         {¶69} “Age of youth” is not contained in R.C. 2907.05(A)(5) as an element of

gross sexual imposition, nor is it defined by statute. Further, the State’s “age of

youth” theory was not precisely explained by the State at trial. However, we find

some clarification in the State’s closing statements. In its closing, the State argued:

         There’s going to be the concept of substantial impairment. Substantial
         impairment, as you’re going to go back and deliberate, will involve the
         difference in size between a six foot two, 215 pound man versus [M.J.]
         who is about five foot one, 135 pounds. Substantial impairment in this
         case also includes something very unique. Now, [York’s counsel] said
         this family was dysfunctional. It’s that dysfunction, the dynamic. A
         dynamic is something that is a force. A force that causes change or

1
  York’s convictions for Count One (rape of M.J. in violation of R.C. 2907.02(A)(1)(b)) and Count Two
(gross sexual imposition against M.J. in violation of R.C. 2907.05(A)(4)) will be addressed in our discussion
of York’s third assignment of error, below.

                                                   -36-
Case No. 14-21-14


           causes something to progress as it is already on-going. The family
           dynamic experience [in the trailer] contributed to the opportunity, to the
           plan, to the motive, to the intent. The absence of mistake that [York]
           undertook so that he then could take advantage of [M.J.], [B.J.], and
           [K.A.]. The ability to resist became an issue.2

(Mar. 25, 2021 Tr. at 78). Later in its closing statements, the State said that York

“used his physical size and dominance along with the family dynamic in order to

execute his self-gratification.” (Mar. 25, 2021 Tr. at 83). Furthermore, the State’s

closing statements contained numerous instances where the State connected

substantial impairment to “the dynamics that have gone on in this family,” Sheri’s

“own personal prurient interest towards drugs,” and the “family dynamic that created

a force that established a way of interacting between each other.” (Mar. 25, 2021 Tr.

at 87, 92). At one point, the State asserted that it was “the family dynamic that created

substantial impairment.” (Mar. 25, 2021 Tr. at 93).

           {¶70} On appeal, the State has elaborated on its “age of youth” theory. In its

appellate brief, the State explains that “the substantial impairment, which was both

mental and physical, was the status of the victims as dependents—minor children—

who by age of youth could not consent to [York’s] sexual attacks nor could they resist,

because even when B.J. ran to her parents * * *, the adults did nothing to protect the

dependent children.” (Emphasis sic.). The State refers to the “age of youth dynamic”

as consisting of “the age of youth and the force that established the way of interacting



2
    This theory is more akin to a claim the offenses were committed by the use of force.

                                                     -37-
Case No. 14-21-14


between B.J., K.A., and M.J. and their adult providers” as well as “the threats [York]

and his family made.” The State notes that other things, like “the neglectful parenting

by [Sheri], * * * [York’s] provision of rent money and drugs to [Sheri], and [York’s]

observed and perceived ‘influence’ upon [Sheri],” also contributed to the “age of

youth dynamic.” Finally, the State discusses “age of youth” as follows:

       [T]he prosecution presented evidence of a family “dynamic,” a term
       more specific to describe the age of youth and the force that established
       the way of interaction between B.J., K.A. and M.J. vis-à-vis their adult
       providers which resulted in substantial impairment both mentally and
       physically. The prosecution focused upon the mala prohibita of the age
       and relationship dynamic that captured and contained B.J. and M.J. into
       a position of hopeless, helpless resignation of their plight, for which, a
       determination of substantial impairment was argued and made “on a
       case-by-case basis, providing great deference to the fact-finder.”

       {¶71} In contrast to Counts Four and Six of the indictment, Count Three of the

indictment did not contain the “age of youth” language. Instead, Count Three of the

indictment closely tracked the language of R.C. 2907.02(A)(1)(c) by alleging that

M.J.’s ability “to resist or consent was substantially impaired because of a mental or

physical condition or because of advanced age.”

iv. Insufficient evidence supports York’s convictions on Counts Four and Six,
but York’s conviction on Count Three is supported by sufficient evidence.

       {¶72} With respect to Counts Four and Six of the indictment, the State bound

itself to its “age of youth” theory by using that specific language to charge those

offenses. Thus, in considering whether York’s convictions on Counts Four and Six

are supported by sufficient evidence, we limit our analysis to deciding whether the

                                        -38-
Case No. 14-21-14


State’s “age of youth” theory supports those convictions. However, while the State

attempted at trial to apply its “age of youth” theory to Count Three as well as to Counts

Four and Six, the broader language of Count Three of the indictment allowed for proof

of substantial impairment by means other than “age of youth.” Accordingly, in

determining whether York’s conviction on Count Three is supported by sufficient

evidence, we will consider whether the evidence supports that M.J. was substantially

impaired by something other than “age of youth.”

a. York’s convictions on Counts Four and Six are not supported by sufficient
evidence because “age of youth,” as formulated by the State, does not constitute
a mental or physical condition capable of causing substantial impairment.

       {¶73} The State’s “age of youth” theory is not a model of clarity. The State

evidently regards “age of youth” as a kind of mental or physical condition defined by

a complex of factors—including rampant drug use in the York family trailer, threats

of violence, parental neglect, and Sheri and Jeff’s knowing indifference to York’s

alleged abuse—that produced, or were symptomatic of, severe dysfunction in the

familial relationship. It is apparently the State’s contention that this dysfunction,

when combined with M.J.’s and B.J.’s youthful ages and York’s superior size and

strength, exerted such influence on M.J. and B.J. as to render them powerless against

York. This, in brief, is what the State seems to mean by “age of youth.”

       {¶74} However, in light of the Supreme Court of Ohio’s recent decision in

State v. Horn, “age of youth,” at least as the State conceives of it, cannot support


                                         -39-
Case No. 14-21-14


convictions for gross sexual imposition in violation of R.C. 2907.05(A)(5) as charged

in Counts Four and Six.3 In Horn, the defendant was convicted of raping his

stepdaughter and step-niece. On appeal to the Sixth District Court of Appeals, the

defendant argued that two of his rape convictions should be reversed because there

was insufficient evidence that the victims “were substantially impaired by a physical

or mental condition pursuant to R.C. 2907.02(A)(1)(c).” State v. Horn, 6th Dist.

Wood No. WD-16-053, 2018-Ohio-779, ¶ 52. The State countered by arguing that

“the disparity of power in the familial relationship caused the substantial impairment.”

Id. at ¶ 53.

         {¶75} With respect to the defendant’s conviction for raping his stepdaughter,

the Sixth District noted that the defendant’s stepdaughter had “repeatedly testified

how she felt helpless to stop the rape * * *.” Id. at ¶ 59. The stepdaughter’s testimony

included statements such as, “‘I felt if I didn’t do [what he commanded], he was going

to do it anyways,’” “‘If I would disobey him, he would definitely start yelling [and

I’d be afraid he would hurt me or my mother],’” and “‘[I]f I told my mom she would

have ended up asking him about it, he would have denied it, and she wouldn’t believe

me.’”     Id.    This testimony indicated that the stepdaughter “was afraid of [the

defendant’s] temper and was resigned to the helplessness of a child who expected no


3
  We note that Horn was decided by the Supreme Court over a year after the State obtained its indictment
against York but a year before the case went to trial. In spite of the pronouncement in Horn, it does not
appear the State modified its theory of the case in any fashion. Further, neither party relied on Horn in the
trial court or in their arguments on appeal.

                                                   -40-
Case No. 14-21-14


adult would believe her about what her step-father did to her.” Id. Regarding the

defendant’s conviction for raping his step-niece, the Sixth District highlighted the

step-niece’s testimony that “[s]he felt she had no choice but to obey [the defendant]

‘because he was family.’” Id. at ¶ 61. The Sixth District ultimately affirmed the

defendant’s convictions, concluding that the State had presented sufficient evidence

from which the jury could conclude that the ability of the stepdaughter and step-niece

to resist or consent was “substantially impaired because of a mental or physical

condition of which appellant knew or should have known.” Id. at ¶ 60, 62.

       {¶76} The defendant then appealed the Sixth District’s decision to the

Supreme Court of Ohio. In its decision, the Supreme Court noted that the counts of

rape had been affirmed on the basis that the defendant’s “familial relationship” with

his stepdaughter and step-niece had resulted in substantial impairment. 159 Ohio

St.3d 539, 2020-Ohio-960, at ¶ 4. The court observed that “a familial relationship

may be considered to prove rape by force,” and it emphasized previous decisions

holding that “in a situation involving a parent-child relationship and a rape allegation,

‘[f]orce need not be overt and physically brutal, but can be subtle and psychological.’”

Id. at ¶ 8, quoting State v. Eskridge, 38 Ohio St.3d 56, 58 (1988). However, the issue

was whether a familial relationship is a “mental or physical condition,” not whether

the facts supported a theory of rape by force, and the court “conclude[d], without

prescribing exact definitions for either ‘familial relationship’ or ‘mental or physical


                                         -41-
Case No. 14-21-14


condition,’ that a familial relationship is not a mental or physical condition” within

the meaning of R.C. 2907.02(A)(1)(c). Id. at ¶ 8, 12. Therefore, the court reversed

the Sixth District’s judgment “to the extent that the judgment was based on [the

defendant’s] familial relationship with [his stepdaughter and step-niece].”4 Id. at ¶

13.

         {¶77} In this case, the State’s “age of youth” theory is much like, if not the

same as, the “familial relationship” theory rejected by the Supreme Court of Ohio in

Horn. Indeed, the State at times plainly argued that it was the “family dynamic” that

caused M.J.’s and B.J.’s substantial impairment. Like the “familial relationship” in

Horn, “age of youth” is not something that affected M.J. and B.J. independently—

that is, something suffered by the victims without reference to their home life. See

id. at ¶ 10. Instead, “age of youth” existed only by reference to the dysfunctional

family dynamic and to M.J.’s and B.J.’s relationships with York, Sheri, Jeff, and other

family members within the context of that dynamic. See id. As it was clear to the

court in Horn that a “familial relationship” is not a “mental or physical condition,” it

is equally clear to us that “age of youth” as used by the State in this case is not a

“mental or physical condition.” See id. at ¶ 11. Therefore, under the particular facts

of this case, the State cannot prove beyond a reasonable doubt that York violated R.C.


4
  The defendant’s rape conviction relating to his stepdaughter was reversed in its entirety, but because the
Sixth District had found an alternative basis to support the rape conviction relating to the defendant’s step-
niece, the case was remanded for the Sixth District to consider whether the alternative basis was sufficient to
support the conviction. Horn at ¶ 13.

                                                    -42-
Case No. 14-21-14


2907.05(A)(5) based on its theory that “age of youth” was the condition that caused

M.J.’s and B.J.’s substantial impairment. Id. at ¶ 12. Accordingly, we conclude that

insufficient evidence supports York’s convictions on Counts Four and Six. While the

evidence of the physical and psychological forces brought to bear on M.J. and B.J.

might have supported a prosecution for gross sexual imposition by force, the State

opted not to indict York under that theory. See id. at ¶ 8.

b. York’s conviction on Count Three is supported by sufficient evidence because
the State presented evidence supporting a finding that M.J. was sleeping when
York engaged in sexual conduct with her.

       {¶78} As explained above, in determining whether sufficient evidence

supports York’s conviction on Count Three, we may consider whether the State

presented evidence that M.J. was substantially impaired by something other than “age

of youth.” After review, we find that the State did present such evidence.

       {¶79} In M.J.’s video-recorded forensic interview at the CAC, which was

admitted as evidence in York’s trial, M.J. described an incident that happened when

she was approximately 15 years old. During that incident, she was sleeping on the

couch in the family trailer when she awoke to York laying on top of her. Shortly after

she awoke, York got off of her. M.J. then observed York pull up his boxer shorts.

M.J.’s underwear was pulled down around her ankles, and she felt pain in her vagina.

       {¶80} Construing this evidence in a light most favorable to the prosecution, we

conclude that York’s conviction on Count Three is supported by sufficient evidence.


                                        -43-
Case No. 14-21-14


From M.J.’s statements, it is clear that she was asleep when the incident began. “[T]he

courts of appeals have ‘concluded that sleeping is a “physical condition” that

substantially impairs a victim’s ability to resist for purposes of rape in violation of

R.C. 2907.02(A)(1)(c).’” State v. Stevens, 3d Dist. Allen No. 1-14-58, 2016-Ohio-

446, ¶ 13, quoting State v. Wine, 3d Dist. Auglaize No. 2-12-01, 2012-Ohio-2837, ¶

50. Moreover, a jury can reasonably conclude that the defendant knew the victim was

substantially impaired if evidence is presented that the victim was sleeping. See State

v. Anderson, 6th Dist. Wood No. WD-04-035, 2005-Ohio-534, ¶ 41. Thus, on this

evidence, a reasonable jury could conclude both that M.J.’s ability to resist was

substantially impaired by a physical condition at the time of this incident and that

York knew that M.J.’s ability to resist was substantially impaired.

       {¶81} Furthermore, M.J.’s statements support a reasonable inference that York

engaged in sexual conduct, specifically vaginal intercourse, with M.J. during this

incident. During the interview, M.J. did not explicitly say that York had penetrated

her vagina. Nonetheless, from the circumstances described by M.J.—York laying on

top of M.J., York putting his boxer shorts back on after getting off of M.J., M.J.’s

underwear being around her ankles, and M.J.’s experience of vaginal pain—it can be

rationally inferred that York inserted his penis into M.J.’s vagina during this incident.

See State v. Gawron, 7th Dist. Belmont No. 20 BE 0009, 2021-Ohio-3634, ¶ 81

(concluding that where a video showed the defendant pushing the victim’s head


                                         -44-
Case No. 14-21-14


toward the defendant’s lap, fellatio could be inferred from the movements depicted in

the video even though the video did not specifically show sexual conduct). Finally,

it is undisputed that M.J. is not, and was not, York’s spouse. Accordingly, we

conclude that sufficient evidence supports York’s conviction for rape in violation of

R.C. 2907.02(A)(1)(c) as charged in Count Three of the indictment.

        {¶82} York’s second assignment of error is sustained in part and overruled in

part.

D. Third Assignment of Error: Are York’s convictions on Counts One, Two,
and Three against the manifest weight of the evidence?

        {¶83} In his third assignment of error, York argues that his convictions are

against the manifest weight of the evidence.

i. Standard for Manifest-Weight-of-the-Evidence Review

        {¶84} In determining whether a conviction is against the manifest weight of

the evidence, a reviewing court must examine the entire record, “‘weigh[] the

evidence and all reasonable inferences, consider[] the credibility of witnesses and

determine[] whether in resolving conflicts in the evidence, the [trier of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’” State v. Thompkins, 78 Ohio St.3d 380, 387

(1997), quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). A

reviewing court must, however, allow the trier of fact appropriate discretion on

matters relating to the weight of the evidence and the credibility of the witnesses.

                                        -45-
Case No. 14-21-14


State v. DeHass, 10 Ohio St.2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.

Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St.3d 67, 2011-Ohio-6524, ¶ 119.

ii. York’s convictions on Counts One, Two, and Three are not against the
manifest weight of the evidence.

       {¶85} In addition to the convictions discussed under York’s second

assignment of error, York was convicted of one count of rape in violation of R.C.

2907.02(A)(1)(b) (Count One) and one count of gross sexual imposition in violation

of R.C. 2907.05(A)(4) (Count Two). R.C. 2907.02(A)(1)(b) and 2907.05(A)(4)

prohibit engaging in sexual conduct or sexual contact, respectively, with another who

is not the spouse of the offender when the other person is less than thirteen years of

age, whether or not the offender knows the age of the other person. Given our

resolution of York’s second assignment of error, the question before us is limited to

whether York’s convictions on Counts One and Two, as well as York’s conviction

for rape in violation of R.C. 2907.02(A)(1)(c) as charged in Count Three, are against

the weight of the evidence.

       {¶86} Each of these convictions relates to abuse allegedly perpetrated by York

against M.J. In arguing that these convictions are against the manifest weight of the

evidence, York simply maintains that M.J. was not a credible witness. He specifically

                                        -46-
Case No. 14-21-14


notes testimony from Sheri and Jeff that M.J. had a history of being dishonest, that

her story changed over time, that he was rarely alone with M.J., and that he was not

even residing in the home during the time frame of some of the alleged abuse. York

contends that in light of these credibility issues and the “absence of any objective or

forensic evidence,” the “evidence weighed strongly in favor of acquittal.”

       {¶87} “When there is a conflict in the testimony of witnesses, it is for the trier

of fact to determine the weight and credibility to be given to such evidence.” State v.

Robinson, 12th Dist. Butler No. CA2018-08-163, 2019-Ohio-3144, ¶ 29. The jury

may “take note of any inconsistencies in the testimony and resolve them accordingly,

believing all, part, or none of each witness’s testimony.” State v. Lark, 12th Dist.

Fayette No. CA2018-03-004, 2018-Ohio-4940, ¶ 29. Ultimately, “‘a conviction is

not against the manifest weight of the evidence because the trier of fact believed the

state’s version of events over the defendant's version.’” State v. Smith, 3d Dist.

Marion No. 9-20-50, 2021-Ohio-3404, ¶ 26, quoting State v. Ferrell, 10th Dist.

Franklin No. 19AP-816, 2020-Ohio-6879, ¶ 59.

       {¶88} In this case, York’s trial counsel thoroughly attacked M.J.’s credibility,

as well as the credibility of many of the State’s other witnesses. Through cross-

examination of Sheri and Jeff, as well as through the testimony of D.J. and Simpson,

the jury was provided with many potential bases upon which to discount M.J.’s

allegations and accept York’s claim that, if the abuse occurred at all, it was perpetrated


                                         -47-
Case No. 14-21-14


by M.J.’s maternal grandfather. The fact that the jury chose to believe M.J. despite

York’s attempts to discredit her does not render York’s convictions against the

manifest weight of the evidence.

       {¶89} York’s third assignment of error is overruled.

E. Sixth Assignment of Error: Did York receive ineffective assistance of
counsel?

       {¶90} In his sixth assignment of error, York argues that he received ineffective

assistance of counsel. In support of his argument, York points to no fewer than 11

examples of his trial counsel’s supposed ineffectiveness.

i. Ineffective-Assistance-of-Counsel Standard

       {¶91} “In criminal proceedings, a defendant has the right to effective

assistance of counsel under both the United States and Ohio Constitutions.” State v.

Evick, 12th Dist. Clinton No. CA2019-05-010, 2020-Ohio-3072, ¶ 45. A defendant

asserting a claim of ineffective assistance of counsel must establish: (1) counsel’s

performance was deficient or unreasonable under the circumstances; and (2) the

deficient performance prejudiced the defendant. State v. Kole, 92 Ohio St.3d 303,

306 (2001), citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052

(1984). In order to show counsel’s conduct was deficient or unreasonable, the

defendant must overcome the presumption that counsel provided competent

representation and must show that counsel’s actions were not trial strategies prompted

by reasonable professional judgment. Strickland at 689. Counsel is entitled to a

                                        -48-
Case No. 14-21-14


strong presumption that all decisions fall within the wide range of reasonable

professional assistance. State v. Sallie, 81 Ohio St.3d 673, 675 (1998). Tactical or

strategic trial decisions, even if unsuccessful, do not generally constitute ineffective

assistance of counsel. State v. Frazier, 61 Ohio St.3d 247, 255 (1991). Rather, the

errors complained of must amount to a substantial violation of counsel’s essential

duties to his client. See State v. Bradley, 42 Ohio St.3d 136, 141-142 (1989).

       {¶92} Prejudice results when “‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” Bradley at 142, quoting Strickland at 694. “‘A reasonable probability is

a probability sufficient to undermine confidence in the outcome.’” Id., quoting

Strickland at 694.

ii. York failed to establish that he received ineffective assistance of counsel.

       {¶93} Initially, we note that many of York’s ineffective-assistance-of-counsel

arguments have been mooted or effectively determined through our resolution of his

other assignments of error. For example, York argues that his indictment was

defective with respect to Counts Four and Six and that his trial counsel was ineffective

for failing to move to dismiss those counts. However, having concluded that the State

did not present sufficient evidence to support York’s convictions on Counts Four and

Six, we need not consider his trial counsel’s effectiveness in this regard. Similarly,

York maintains that his trial counsel was ineffective for failing to object to testimony


                                        -49-
Case No. 14-21-14


about his alleged drug use, drug sales, and suicide attempt, but by concluding that the

trial court did not commit plain error by allowing the State to elicit testimony on these

topics, we have preempted these arguments.

       {¶94} Furthermore, to the extent that viable claims of ineffective assistance of

counsel might remain, we can quickly dispose of them. After listing various instances

of his trial counsel’s purportedly deficient performance in his appellate brief, York

states that, but for this deficient performance, he “would not have been unfairly

prejudiced by the jury’s exposure to irrelevant, inadmissible, and highly prejudicial”

evidence. He then declares that “[i]t is unquestionable that the outcome of [his] trial

would have been different but for trial counsel’s deficient performance.” To sustain

a claim of ineffective assistance of counsel, the defendant is required to affirmatively

establish prejudice. State v. Hill, 4th Dist. Athens No. 16CA3, 2018-Ohio-67, ¶ 43.

Bare claims of prejudice or “[c]onclusory statements that the outcome would have

been different, without more, are not enough to carry a defendant’s burden on the

issue of prejudice.” State v. Williams, 1st Dist. Hamilton No. C-180588, 2020-Ohio-

1368, ¶ 22. As York has done little more than baldly assert prejudice, he has failed

to carry his burden on this issue. Accordingly, we conclude that York has not

demonstrated that he received ineffective assistance of counsel.




                                         -50-
Case No. 14-21-14


       {¶95} York’s sixth assignment of error is overruled.

F. First Assignment of Error: Were Counts Four and Six of the indictment
fatally defective?

       {¶96} In his first assignment of error, York argues that Counts Four and Six of

the indictment are void because the indictment failed to include all essential elements

of the crimes charged. However, through our previous conclusion that York’s

convictions on Counts Four and Six are not supported by sufficient evidence, York’s

first assignment of error has been rendered moot, and we will not address it. App.R.

12(A)(1)(c); see State v. Gideon, 165 Ohio St.3d 156, 2020-Ohio-6961, ¶ 26 (“[A]n

assignment of error is moot when an appellant presents issues that are no longer live

as a result of some other decision rendered by the appellate court.”).

                                   IV. Conclusion

       {¶97} For the foregoing reasons, we find the first assignment of error to be

moot and find no error prejudicial to York with respect to his third, fourth, fifth, and

sixth assignments of error. However, having found error prejudicial to York with

respect to his second assignment of error, that assignment of error is sustained in part

(as it relates to Counts Four and Six) and overruled in part (as it relates to Count

Three). Consequently, we reverse the judgment of the Union County Court of

Common Pleas with respect to York’s convictions on Counts Four and Six and

remand for further



                                        -51-
Case No. 14-21-14




proceedings consistent with this opinion. In all other respects, we affirm.

                                                         Judgment Affirmed in Part,
                                                              Reversed in Part, and
                                                                  Cause Remanded

ZIMMERMAN, P.J. and SHAW, J., concur.

/jlr




                                        -52-